DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 1/22/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Objections
Claim 38 is objected to because of the following informalities:  
Regarding claim 38,  the term of “1< f/f2 < 5” (Expression (13)) is vague, about “f”, according to Expression (13), Should be 1 < f1/f2 < 5
Appropriate correction is required.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the citation term of “a combined refractive power of all lenses closer to the object side than the stop is positive” (line 9-10) is vague and renders the claims indefinite. After above citation, claim cites that “at least one LA positive lens and at least one LB positive lens are provided closer to the object side than the stop”, ---there are two more lenses LA and LB may be added in the lenses closer to the object side than the stop.  Hence, it is unclear that the cited LA and LB will be counted for the combined refractive power, or not.;

Claims 2-50 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 14, 
the term of “in the lens component closest to the object side and the lens component which is second from the object side” (line 9-10) is vague and renders the claims indefinite. “the lens component” cannot be closest to the object side and be second from the object side at same time.

Regarding claim 15, 
the term of “the lens closest to the object side” (line 1-2) is indefinite and lacks antecedent. Claim 15 depends on claim 1, but claim 1 does not cite the “a lens closest to the object side”.


Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-6, 8, 10-12, 14-29, 31, 33-35, 37-40, 46-48, and 50 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Sashima et al.(US2021/0231928).

Regarding claim 1, Sashima teaches an imaging lens (abstract, an optical system LS) comprising, as lens groups, successively in order from a position closest to an object side to an image side: a first lens group that has a positive refractive power; and a second lens group that has a refractive power (abstract, a first lens group having positive refractive power, second lens group having positive refractive power, arranged in order from an object side),
wherein during focusing, a distance between the first lens group and the second lens group changes, and mutual distances between all lenses in the first lens group and mutual distances between all lenses in the second lens group are constant (fig.21, abstract, when focusing, the second lens group G2 moves along an optical axis),
a stop is disposed closer to the image side than a lens which is second from the object side (fig.21, Stop S),
a combined refractive power of all lenses (fig.21, G1) closer to the object side than the stop (fig.21, Stop S) is positive (see fig.21, the Stop S, and para 228, lines 6-7, a first lens group G1 having positive refractive power),
at least one LA positive lens (fig.21, para 229, line 4, positive lens L13 ) and at least one LB positive lens (fig.21, para 229, lines 5-6, positive lens L14 ) are provided closer to the object side than the stop (fig.21, the Stop S),
an Abbe number of the LB positive lens (fig.21, lens L14) based on a d line is a maximum of Abbe numbers of all the positive lenses closer to the object side than the stop based on the d line (fig.21, para 232, data of table 11, surface number 6, an Abbe number of the lens L14, vd = 70.4),
assuming that a refractive index of the LA positive lens at the d line is NdA (fig.21, para 232, data of table 11, surface number 4, refractive index of the lens L13, nd = 1.95),
an Abbe number of the LA positive lens based on the d line is νdA (fig.21, para 232, data of table 11, surface number 4, an Abbe number of the lens L14, vd = 18.0), and
the Abbe number of the LB positive lens based on the d line is νdB, Conditional Expressions (1), (2), and (3) are satisfied, which are represented by

1.86<  NdA <2.2 (1.95, fig.21, para 232, data of table 11, surface number 4, refractive index of the lens L13, nd = 1.95),

10< νdA <35  (18.0, fig.21, para 232, data of table 11, surface number 4, an Abbe number of the lens L13, vd = 18.0), and

57< νdB <105 (70.4, fig.21, para 232, data of table 11, surface number 6, an Abbe number of the lens L14, vd = 70.4).


Regarding claim 2, Sashima discloses the invention as described in Claim 1 and further teaches wherein the first lens group (fig.21, the first lens group G1) includes at least two positive lenses (fig.21, lens L13, L14; para 229, lines 4-6, positive lens L13, positive lens L14) and at least two negative lenses (fig.21, lens L11, L12; para 228, lines 1-3, negative lens L11, negative lens L12).

Regarding claim 4, Sashima discloses the invention as described in Claim 1 and further teaches wherein the first lens group remains stationary with respect to an image plane and the second lens group moves during focusing (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis, while the first lens group G1 and the third lens group G3 remain fixed in place).

Regarding claim 5, Sashima discloses the invention as described in Claim 1 and further teaches wherein only one lens group moves during focusing (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis, while the first lens group G1 and the third lens group G3 remain fixed in place).

Regarding claim 6, Sashima discloses the invention as described in Claim 5 and further teaches wherein the only lens group that moves during focusing is the second lens group (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis, while the first lens group G1 and the third lens group G3 remain fixed in place).

Regarding claim 8, Sashima discloses the invention as described in Claim 1 and further teaches wherein during focusing, the first lens group remains stationary with respect to an image plane(fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis, while the first lens group G1 remain fixed in place), and
the first lens group includes at least one LA positive lens (fig.21, para 229, line 4, positive lens L13).


Regarding claim 10, Sashima discloses the invention as described in Claim 1 and further teaches wherein comprising, in order from the object side to the image side, as lens groups, only two lens groups consisting of the first lens group that remains stationary with respect to an image plane during focusing and the second lens group that moves during focusing, or
comprising, in order from the object side to the image side, as lens groups, only three lens groups consisting of the first lens group that remains stationary with respect to the image plane during focusing, the second lens group that moves during focusing, and a third lens group that consists of two or less lenses and remains stationary with respect to the image plane during focusing (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis, while the first lens group G1 and the third lens group G3 remain fixed in place).

Regarding claim 11, Sashima discloses the invention as described in Claim 1 and further teaches wherein the second lens group is a lens group having a positive refractive power (abstract, second lens group having positive refractive power).

Regarding claim 12, Sashima discloses the invention as described in Claim 1 and further teaches wherein the first lens group includes at least three negative lenses (fig.21, para 228, lines 1-3, negative lens L11, negative lens L12, and line 8, negative lens L17)

Regarding claim 14, Sashima discloses the invention as described in Claim 1 and further teaches wherein in a case where one lens component is one single lens (fig. 21, lens L21) or one cemented lens,
in the lens component closest to the object side and the lens component which is second from the object side (fig.21, lens L21 is the second group G2 from the object side), one lens component has a negative refractive power (fig.21, negative lens L21) and the other lens component has a positive refractive power (fig.21, positive Lens L22), and
on-axis ray emitted from a lens surface closest to the image side in the one lens component having a negative refractive power (fig.21, negative lens L21) to the image side in a state where an object at infinity is in focus is divergent light (during focus, due to fig.21, lens L21 is negative power, the ray light is divergent light).

Regarding claim 15, Sashima discloses the invention as described in Claim 1 and further teaches wherein at least one of the lens closest to the object side (fig.21, lens L21) or a lens which is second from the object side is a negative lens of which the object side lens surface has a concave shape (see fig.21, lens L21 is a negative lens of which the object side lens surface has a concave shape).

Regarding claim 16, Sashima discloses the invention as described in Claim 1 and further teaches wherein the lens closest to the object side is a negative lens (fig.21, lens L11 is closest to the object side and is a negative lens).

Regarding claim 17, Sashima discloses the invention as described in Claim 1 and further teaches wherein comprising (Sashima, abstract, an optical system LS), successively in order from the position closest to the object side: a single lens that has a negative refractive power, a single lens that has a positive refractive power, and a single lens that has a positive refractive power (para 325, lines 1-6, see fig.53, in order from the position closest to the object side, a first negative lens L11, a first positive lens L12, a second positive lens L13, a third positive lens L14).

Regarding claim 18, Sashima discloses the invention as described in Claim 1 and further teaches wherein an object side lens surface of the lens closest to the object side has a concave shape (fig.21, para 229, lines 1-2, a first negative lens L11 that is biconcave).

Regarding claim 19, Sashima discloses the invention as described in Claim 1 and further teaches wherein comprising at least one LC positive lens (fig.21, lens L16) closer to the object side than the stop (fig.21, the stop S) ,
wherein the LC positive lens is a positive lens having a maximum or second largest Abbe number based on the d line among all positive lenses closer to the object side than the stop (see fig.21, lens L16, and para 232, data of table 11, surface number 10,  is second largest Abbe number based on the d line among all positive lenses closer to the object side than the stop), and
assuming that the Abbe number of the LC positive lens based on the d line is νdC,
Conditional Expression (6) is satisfied, which is represented by

57< νdC < 102 (67.9, para 232, data of table 11, surface number 10, fig.21, lens L16, vd = 67.9).

Regarding claim 20, Sashima discloses the invention as described in Claim 1 and further teaches wherein assuming that a minimum value of refractive indexes of all positive lenses closer to the object side than the stop at the d line is Ndfm,
Conditional Expression (7) is satisfied, which is represented by
1.46<  Ndfm < 1.72  (1.49; fig.21, lens L14, para 232, data of table 11, surface number 6, a minimum value of refractive indexes of all positive lenses closer to the object side than the stop at the d line is 1.49).

Regarding claim 21, Sashima discloses the invention as described in Claim 1 and further teaches wherein the stop is disposed in a lens group (fig.21, first group G1, includes stop S) which remains stationary with respect to an image plane during focusing, or the stop is disposed between the lens groups (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis, while the first lens group G1 and the third lens group G3 remain fixed in place).

Regarding claim 22, Sashima discloses the invention as described in Claim 1 and further teaches wherein the stop(fig.21, stop S) is disposed between the first lens group (fig.21, the first lens group G1) and the second lens group (fig.21, the second lens group G2), and
the first lens group and the stop remain stationary with respect to an image plane and the second lens group moves during focusing (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis, while the first lens group G1 remain fixed in place).

Regarding claim 23, Sashima discloses the invention as described in Claim 1 and further teaches wherein during focusing, the second lens group moves (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis), and
the number of lenses included in the second lens group is seven or less (fig.21, the second lens group G2 has three lenses).

Regarding claim 24, Sashima discloses the invention as described in Claim 1 and further teaches wherein during focusing (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis), the second lens group moves, and
the number of lenses included in the second lens group is six or less (fig.21, the second lens group G2 has three lenses).

Regarding claim 25, Sashima discloses the invention as described in Claim 1 and further teaches wherein during focusing, the second lens group moves (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis), and
the number of lenses included in the second lens group is five or less (fig.21, the second lens group G2 has three lenses).

Regarding claim 26, Sashima discloses the invention as described in Claim 1 and further teaches wherein the number of lenses disposed closer to the object side than the stop is eight or less (fig.21, the lens group G1 disposed closer to the object side than the stop has seven lenses).

Regarding claim 27, Sashima discloses the invention as described in Claim 1 and further teaches wherein the number of lenses disposed closer to the object side than the stop is seven or less (fig.21, the lens group G1 disposed closer to the object side than the stop has seven lenses).

Regarding claim 28, Sashima discloses the invention as described in Claim 1 and further teaches wherein the number of lenses included in the imaging lens is thirteen or less (fig.21, the number of lenses included in the imaging lens is twelve).

Regarding claim 29, Sashima discloses the invention as described in Claim 1 and further teaches wherein the number of lenses included in the imaging lens is twelve or less (fig.21, the number of lenses included in the imaging lens is twelve).


Regarding claim 31, Sashima discloses the invention as described in Claim 1 and further teaches wherein during focusing, the second lens group moves (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis), and
the second lens group includes at least one positive lens (fig.21, lens L22), and
assuming that an average value of refractive indexes of all the positive lenses in the second lens group (fig.21, lens L22, lens L23) at the d line is Nd2p,
Conditional Expression (9) is satisfied, which is represented by
1.7 <  Nd2p < 2.2  (1.7; para 232, data of table 11, surface number 17, refractive index of the lens L22, nd = 1.8; surface number 19, refractive index of the lens L23, nd = 1.6, the average value of refractive indexes of all the positive lenses in the second lens group is 1.7; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).


Regarding claim 33, Sashima discloses the invention as described in Claim 1 and further teaches wherein three positive lenses are successively arranged in the first lens group (fig.21, para 229, lines 4-6, a first positive lens L13, a second positive lens L14, a third positive lens L15).


Regarding claim 34, Sashima discloses the invention as described in Claim 1 and further teaches wherein four positive lenses are successively arranged in the first lens group (fig.21, para 229, lines 4-7, a first positive lens L13, a second positive lens L14, a third positive lens L15, a fourth positive lens L16).


Regarding claim 35, Sashima discloses the invention as described in Claim 1 and further teaches wherein assuming that a focal length of the first lens group is f1 (para 104, line 1, f1 is the focal length of the first lens group G1), and
a focal length of the imaging lens in the state where the object at infinity is in focus is f (para 82, line 1, f is the focal length of the optical system LS),
Conditional Expression (10) is satisfied, which is represented by

0.5<f1/f<3.5  (0.64; para 232, data of table 11, f/f1 = 0.64).


Regarding claim 37, Sashima discloses the invention as described in Claim 1 and further teaches wherein during focusing, the second lens group moves (fig.21, para 228, lines 10-14, when focusing from an infinitely distant object to a short-distance object, the second lens group G2 moves toward the object along the optical axis), and
assuming a focal length of the second lens group is f2 (para 115, line 1, f2 is the focal length of the second lens group G2), and
a focal length of the imaging lens in the state where the object at infinity is in focus is f (para 82, line 1, f is the focal length of the optical system LS),
Conditional Expression (12) is satisfied, which is represented by

0.3<|f2|/f<2.2  (1.16; para 232, data of table 11, f = 37.63, f2= 43).


Regarding claim 38, Sashima discloses the invention as described in Claim 1 and further teaches wherein assuming that a focal length of the first lens group is f1(para 114, line 1, f1 is the focal length of the first lens group G1), and
a focal length of the second lens group is f2 (para 115, line 1, f2 is the focal length of the second lens group G2),
Conditional Expression (13) is satisfied, which is represented by

1<f/f2<5  (1.367, para 232, data of table 11, f2= 43, f1=58.79,  f1/f2=1.367).

Regarding claim 39, Sashima discloses the invention as described in Claim 1 and further teaches wherein during focusing, the second lens group moves, and
assuming that a lateral magnification of the second lens group in a state where an object at infinity is in focus is β2, and
a combined lateral magnification of all lenses closer to the image side than the second lens group in the state where the object at infinity is in focus is βr in a case where a lens is disposed closer to the image side than the second lens group, and βr is set to 1 in a case where no lens is disposed closer to the image side than the second lens group (para 136, line 2, Conditional Expression 10: 0.30<{1−(β2)2}×(β3)2<2.00 ; para 137, line 1, where β2 is the lateral magnification of the second lens group G2 for the state of focusing on infinity; para 138, line 1, where β2 is the lateral magnification of the second lens group G2 for the state of focusing on infinity)
Conditional Expression (14) is satisfied, which is represented by

0.3<|(1−β22)×βr 2|<1.5  (0.728; para 232, data of table 11, Conditional Expression 10 = 0.728).


Regarding claim 40, Sashima discloses the invention as described in Claim 1 and further teaches wherein assuming that a distance on an optical axis from a lens surface closest to the object side to the stop in a state where an object at infinity is in focus is Tf (fig.21, a distance on an optical axis from a lens surface closest to the object side to the stop is distance of Lens L11 to Lens L17), and
a sum of a distance on an optical axis from a lens surface closest to the object side to a lens surface closest to the image side and a back focal length at an air-converted distance in the state where the object at infinity is in focus is TL (para 159, lines 4-9, TL is the distance from the lens forefront surface to the lens last surface on the optical axis upon focusing on infinity plus BF, BF is the distance (back focus) from the lens last surface to the image surface I on the optical axis upon focusing on infinity),
Conditional Expression (15) is satisfied, which is represented by

0.2<Tf/TL<0.65  (0.5; para 232, data of table 11, sum of a distance on surface number 1 to 12 = 56.42 ; TL = 110).


Regarding claim 46, Sashima discloses the invention as described in Claim 1 and further teaches wherein Conditional Expression (1-1) is satisfied, which is represented by
1.88 <NdA <2.15  (1.95, fig.21, para 232, data of table 11, surface number 4, refractive index of the lens L13, nd = 1.95)

Regarding claim 47, Sashima discloses the invention as described in Claim 1 and further teaches wherein Conditional Expression (2-1) is satisfied, which is represented by
13.5< νdA <31 (18.0, fig.21, para 232, data of table 11, surface number 4, an Abbe number of the lens L13, vd = 18.0)

Regarding claim 48, Sashima discloses the invention as described in Claim 1 and further teaches wherein the Conditional Expression (3-1) is satisfied, which is represented by
62< νdB <92  (70.4, fig.21, para 232, data of table 11, surface number 6, an Abbe number of the lens L14, vd = 70.4).

Regarding claim 50, Sashima discloses the invention as described in Claim 1 and further teaches wherein an imaging apparatus comprising the imaging lens according to claim 1 (see Claim 1, and fig.63, para 77, line 1, an optical system and an optical apparatus, fig.63, according to the present embodiment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 3, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sashima et al . (US 2021/0231928) in view of Mori (US2015/0002946).

Regarding claim 3, Sashima discloses the invention as described in Claim 1 but is silent to wherein the second lens group includes at least two positive lenses and at least two negative lenses.

However, in an analogous imaging lens, Mori teaches an imaging lens (Mori, fig.25, para 114, lines 1-3, the imaging lens 1 consists of a first lens group G1 which is fixed while focusing, an aperture stop St, and a second lens group G2 which moves while focusing), and further teaches 
wherein the second lens group (Mori, fig.2, second group G2) includes at least two positive lenses (Mori, fig.2, lens L21, and L23 ) and at least two negative lenses (Mori, fig.2, lens L22, and L25).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific group as taught by Mori for the purpose of the comatic aberration and chromatic aberration are mainly corrected as a whole (Mori, para 64, lines 1-7).

Regarding claim 32, Sashima discloses the invention as described in Claim 1 and further teaches wherein during focusing, the second lens group moves, but is silent to wherein 
the second lens group includes at least two cemented lenses. 

However, in an analogous imaging lens, Mori teaches an imaging lens (Mori, fig.25, para 114, lines 1-3, the imaging lens 1 consists of a first lens group G1 which is fixed while focusing, an aperture stop St, and a second lens group G2 which moves while focusing), and further teaches 
wherein the second lens group (Mori, fig.2, second group G2) includes at least two cemented lenses (Mori, fig.2, lens L22+ L23, and lens L22+ L23).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific group as taught by Mori for the purpose of the comatic aberration and chromatic aberration are mainly corrected as a whole (Mori, para 64, lines 1-7).

Claims 7, 30, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sashima et al . (US 2021/0231928) in view of Fukuta (US2017/0176709).

Regarding claim 7, Sashima discloses the invention as described in Claim 1 but is silent to wherein the first lens group includes at least two negative lenses, and
assuming that an average value of Abbe numbers of two negative lenses based on the d lines is νdn1 where the two negative lenses are selected from negative lenses having smaller Abbe numbers based on the d line among the negative lenses included in the first lens group,
Conditional Expression (4) is satisfied, which is represented by
15<νdn1<28  (4).

However, in an analogous imaging lens, Fukuta teaches an imaging lens (Fukuta, abstract, an imaging lens system includes first and second lens groups each having a positive optical power and a third lens group. During focusing, the second lens group moves), and further teaches 
wherein the first lens group includes at least two negative lenses (Fukuta, fig.3, lens L12, and L18), and
assuming that an average value of Abbe numbers of two negative lenses based on the d lines is νdn1 where the two negative lenses are selected from negative lenses having smaller Abbe numbers based on the d line among the negative lenses included in the first lens group,
Conditional Expression (4) is satisfied, which is represented by
15 < νdn1 <28  (24.65, Fukuta, fig.3, para 121, data of example 3, lens L12, surface data 3, vd=25.5; lens L18, surface data 14, vd =23.8).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific abbe numbers as taught by Fukuta to provide an imaging lens system having a fast f-number, provides extremely high optical performance combined with extremely fast focusing performance irrespective of the shooting distance (Fukuta, para 10, lines 3-6).

Regarding claim 30, Sashima discloses the invention as described in Claim 1 and further teaches wherein comprising at least two positive lenses closer to the image side than the stop (fig.21, lens L13, lens L14),
wherein assuming that an average value of refractive indexes of all positive lenses closer to the image side than the stop (fig.21, lens L13, lens L14, lens  L15, lens L16) at the d line is Ndpr.

But Sashima does not satisfied Conditional Expression (8), which is represented by
1.77 < Ndpr < 2.15 (1.71; fig.21, para 232, data of table 11, surface number 4, refractive index of the lens L13, nd = 1.95; surface number 6, refractive index of the lens L14, nd = 1.5; surface number 8, refractive index of the lens L15, nd = 1.8; surface number 10, refractive index of the lens L16, nd = 1.6).

However, in an analogous imaging lens, Fukuta teaches an imaging lens (Fukuta, abstract, an imaging lens system includes first and second lens groups each having a positive optical power and a third lens group. During focusing, the second lens group moves), and further teaches 
wherein comprising at least two positive lenses closer to the image side than the stop (Fukuta, fig.5, para 105, lines 7-10, a biconvex positive lens element L13, a biconvex positive lens element L14, a positive meniscus lens element L15 convex to the object side, and a cemented lens element made up of a biconvex positive lens element L16),
wherein assuming that an average value of refractive indexes of all positive lenses closer to the image side than the stop (Fukuta, fig.5, lens L13, lens L14, lens  L15, lens L16) at the d line is Ndpr,
Conditional Expression (8) is satisfied, which is represented by
1.77 < Ndpr < 2.15  (1.79 ; Fukuta, para 123, data of example 5, fig.5, lens L13, lens L14, lens  L15, lens L16, refractive index is, 1.834, 1.9229, 1.8042, 1.5928).
 
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific lenses as taught by Fukuta to provide extremely high optical performance combined with extremely fast focusing performance irrespective of the shooting distance (Fukuta, para 10, lines 3-6).

Regarding claim 49, Sashima in view of Fukuta discloses the invention as described in Claim 7 and further Fukuta teaches wherein the wherein Conditional Expression (4-1) is satisfied, which is represented by
16<νdn1<25   (24.65, Fukuta, fig.3, para 121, data of example 3, lens L12, surface data 3, vd=25.5; lens L18, surface data 14, vd =23.8).


Claims 9, 13, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sashima et al . (US 2021/0231928) in view of Nomura (US2020/0301101).

Regarding claim 9, Sashima discloses the invention as described in Claim 1 and further teaches wherein assuming that a sum of a distance on an optical axis from a lens surface closest to the object side to a lens surface closest to the image side and a back focal length at an air-converted distance in a state where an object at infinity is in focus is TL (fig.21, para 232, data of table 11, TL = 110),
an F number of the imaging lens in the state where the object at infinity is in focus is FNo (fig.21, data of table 11, FNO= 1.85), and
a focal length of the imaging lens in the state where the object at infinity is in focus is f (fig.21, para 232, data of table 11, f=37.63).

But Sashima does not satisfied Conditional Expression (5), which is represented by
1.5<  TL×FNo/f <5  (5.4, para 232, data of table 11, TL=110, FNo=1.85, f=37.63).

However, in an analogous imaging lens, Nomura teaches an imaging lens (Nomura, abstract, fig.7, an imaging lens system includes sequentially from an object side, a first lens group G1 and a second lens group G2. The second lens group includes a focus lens group configured to move during focusing), and further teaches 
and further teaches wherein assuming that a sum of a distance on an optical axis from a lens surface closest to the object side to a lens surface closest to the image side and a back focal length at an air-converted distance in a state where an object at infinity is in focus is TL (Nomura, para 112, lines 8-9, L indicates a lens total length; para 122, fig.7,  data of table 9, L = 156.2),
an F number of the imaging lens in the state where the object at infinity is in focus is FNo (Nomura, para 112, line 6, FNO indicates an F-number, para 122, fig.7, data of table 9 ,FNO = 1.46), and
a focal length of the imaging lens in the state where the object at infinity is in focus is f (fig.7, para 122, data of table 9, f=83.42),
Conditional Expression (5) is satisfied, which is represented by

1.5<  TL×FNo/f <5 (2.73; Nomura fig.7, para 122, data of table 9, L = 156.2, para 122, data of table 9, FNO= 1.46, para 122, data of table 9, f=83.42).
    
It would have been obvious for one of ordinary skill in the art before the effective filing date to
provide the imaging lens of Sashima with the specific lenses as taught by Nomura to correct aberrations, such as spherical aberration, coma aberration, and astigmatism, in the whole imaging-distance range, and can properly correct particularly chromatic aberration. Moreover, the imaging lens system can correct field curvature in a well-balanced manner and can attain excellent optical performance with high flatness of an image(Nomura, para 82, lines 3-9).


Regarding claim 13, Sashima discloses the invention as described in Claim 1 but is silent to further teaches wherein the second lens group includes at least two positive lenses and at least three negative lenses.

However, in an analogous imaging lens, Nomura teaches an imaging lens (Nomura, abstract, fig.7, an imaging lens system includes sequentially from an object side, a first lens group G1 and a second lens group G2. The second lens group includes a focus lens group configured to move during focusing), and further teaches 
wherein the second lens group (Nomura ,fig.7, second lens group G2) includes at least two positive lenses (Nomura, fig.7, para 76, line 3, a positive lens 21, a positive lens 22) and at least three negative lenses (Nomura, fig.7, para 76, line 3, negative lens 23, and para 78, lines 2-3, a negative lens 24’,  a negative lens 26’).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific lenses as taught by Nomura to correct aberrations, such as spherical aberration, coma aberration, and astigmatism, in the whole imaging-distance range, and can properly correct particularly chromatic aberration. Moreover, the imaging lens system can correct field curvature in a well-balanced manner and can attain excellent optical performance with high flatness of an image(Nomura, para 82, lines 3-9).


Regarding claim 36, Sashima discloses the invention as described in Claim 1 and further teaches wherein assuming that a maximum half angle of view of the imaging lens in a state where an object at infinity is in focus is ω max (para 159, line 2, w is the half angle of view, para 232, data of table 11, w = 30 degrees), and
an F number of the imaging lens in the state where the object at infinity is in focus is FNo (para 159, line 2, FNO is the F-number, para 232, data of table 11,FNO = 1.85).

But Sashima does not satisfied Conditional Expression (11), which is represented by
1.8<1/{tan(ω max)×FNo}<4.5 (0.93 ; para 232, data of table 11, w = 30 degrees , FNO = 1.85) 

However, in an analogous imaging lens, Nomura teaches an imaging lens (Nomura, abstract, fig.7, an imaging lens system includes sequentially from an object side, a first lens group G1 and a second lens group G2. The second lens group includes a focus lens group configured to move during focusing), and further teaches 
and further teaches wherein assuming that a maximum half angle of view of the imaging lens in a state where an object at infinity is in focus is ω max (Nomura, para 112, line 7, W indicates a half angle of view, para 122, fig.7, data of table 9, W = 14.5 degrees), and
an F number of the imaging lens in the state where the object at infinity is in focus is FNo (Nomura, para 112, line 6, FNO indicates an F-number, para 122, fig.7,  data of table 9 ,FNO = 1.46),
Conditional Expression (11) is satisfied, which is represented by
1.8<1/{tan(ω max)×FNo}<4.5 (2.65; Nomura, para 122, data of table 9, W = 14.5 degrees , FNO = 1.46).
 
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific lenses as taught by Nomura to correct aberrations, such as spherical aberration, coma aberration, and astigmatism, in the whole imaging-distance range, and can properly correct particularly chromatic aberration. Moreover, the imaging lens system can correct field curvature in a well-balanced manner and can attain excellent optical performance with high flatness of an image(Nomura, para 82, lines 3-9).



Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sashima et al . (US 2021/0231928)

Regarding claim 41, Sashima discloses the invention as described in Claim 1 and  further teaches wherein  the first lens group includes, successively in order from the position closest to the object side, a first unit which has a negative refractive power (fig.21, L11), but is silent wherein a second unit which is separated from the first unit by a maximum air distance on an optical axis in the first lens group and has a positive refractive power,
the second unit consists of one single lens or one cemented lens, and
assuming that a focal length of the imaging lens in a state where an object at infinity is in focus is f (para 82, line 1, f is the focal length of the optical system LS), and
a combined focal length of all lenses closer to the image side than the second unit of the imaging lens in the state where the object at infinity is in focus is fm,
Conditional Expression (16) is satisfied, which is represented by
0.7<f/fm<0.98  (16).

However, Sashima another embodiment  teaches wherein  the first lens group (fig.49, first lens group G1 ) includes, successively in order from the position closest to the object side, a first unit which has a negative refractive power (fig.49, L11) and a second unit which is separated from the first unit by a maximum air distance on an optical axis in the first lens group and has a positive refractive power(fig.49, L12),
the second unit consists of one single lens or one cemented lens (fig.49, one single lens L12), and
assuming that a focal length of the imaging lens in a state where an object at infinity is in focus is f (para 82, line 1, f is the focal length of the optical system LS, para 316, data of table 25, f=50.81), and
a combined focal length of all lenses closer to the image side than the second unit of the imaging lens in the state where the object at infinity is in focus is fm (fig.49, after lens L12, para 316, data of table 25, surface number 5 to 21, the focal length is capable of 55.74),
Conditional Expression (16) is satisfied, which is represented by

0.7<f/fm<0.98  (0.9; 50.81/55.74 = 0.98, para 316, data of table 25, f=50.81; surface number 5 to 21, the focal length is capable of 55.74 ).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific lenses as taught by Sashima another embodiment to achieve high-contrast optical performance with reduced flaring and ghosting, an anti-reflective coating having high transmittance over a wide wavelength range may also be applied to each lens surface (Sashima, para 361, lines 3-7).

Regarding claim 42, Sashima discloses the invention as described in Claim 42 and further teaches wherein the first unit consists of one negative lens (Sashima, fig.49, negative lens L11), and
the second unit consists of one positive lens(fig.49, positive lens L12).

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sashima et al . (US 2021/0231928) in view of Suzuki (US20140368926).

Regarding claim 43, Sashima discloses the invention as described in Claim 1 but is silent to wherein assuming that a partial dispersion ratio between a g line and an F line of the LA positive lens is θgFA,
Conditional Expression (17) is satisfied, which is represented by
0.01<θgFA+0.00162×νdA−0.64159<0.06  (17).

However, in an analogous imaging lens, Suzuki teaches an imaging lens (Suzuki, abstract, the imaging lens substantially consists of a first lens group having positive refractive power, an aperture stop, and a second lens group having positive refractive power, in this order from the object side; para 80, lines 14-15, fig.3, focus adjustment is performed by moving the entire second lens group G2 along the optical axis Z), and further teaches 
wherein  assuming that a partial dispersion ratio between a g line and an F line of the LA positive lens is θgFA (fig.3, positive lens L121, para 72, lines 16-17,  the θgFj shows a partial dispersion ratio of i-th constituent element),
Conditional Expression (17) is satisfied, which is represented by
0.01<θgFA+0.00162×νdA−0.64159<0.06  (0.013; Suzuki, para 85, data of table 5, Si: 5, θgFj=0.6133, vdj=25.5).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific lenses as taught by Suzuki to provide a fast imaging lens having a short entire length and a large diameter while securing optical performance, which can be adapted to large imaging elements; and to provide an imaging apparatus equipped with this imaging lens. (Suzuki, para 9, lines 3-7).


Regarding claim 44, Sashima discloses the invention as described in Claim 1 but is silent to wherein assuming that a partial dispersion ratio of the LB positive lens between a g line and an F line is θgFB,
Conditional Expression (18) is satisfied, which is represented by
0.01<θgFB+0.00162×νdB−0.64159<0.05  (18).

However, in an analogous imaging lens, Suzuki teaches an imaging lens (Suzuki, abstract, the imaging lens substantially consists of a first lens group having positive refractive power, an aperture stop, and a second lens group having positive refractive power, in this order from the object side; para 80, lines 14-15, fig.3, focus adjustment is performed by moving the entire second lens group G2 along the optical axis Z), and further teaches 
wherein assuming that a partial dispersion ratio of the LB positive lens between a g line and an F line is θgFB (fig.3, positive lens L121, para 72, lines 16-17,  the θgFj shows a partial dispersion ratio of i-th constituent element),
Conditional Expression (18) is satisfied, which is represented by
0.01<θgFB+0.00162×νdB−0.64159<0.05 (0.013; Suzuki, para 85, data of table 5, Si: 5, θgFj=0.6133, vdj=25.5).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific lenses as taught by Suzuki to provide a fast imaging lens having a short entire length and a large diameter while securing optical performance, which can be adapted to large imaging elements; and to provide an imaging apparatus equipped with this imaging lens. (Suzuki, para 9, lines 3-7).

Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Sashima et al . (US 2021/0231928) in view of Hatada (US 7,944,625).

Regarding claim 45, Sashima discloses the invention as described in Claim 1 and further teaches wherein the first lens group includes at least two negative lenses (fig.21, para 228, lines 1-3, negative lens L11, and line 8, negative lens L17), and
assuming that an average value of Abbe numbers of two negative lenses based on the d lines is νdn1 where the two negative lenses (fig.21, para 228, lines 1-3, negative lens L11, and line 8, negative lens L17) are selected from negative lenses having smaller Abbe numbers based on the d line among the negative lenses included in the first lens group (para 232,  data of table 11, lens L11, surface number 1, vd = 33.6 ; lens L17, surface number 11, vd = 32.2; so the average value of Abbe numbers of two negative lenses = 32.9). 

But  Sashima does not show an average of partial dispersion ratios of two negative lenses between a g line and an F line.

However, in an analogous imaging lens, Hatada teaches an imaging lens (Hatada, abstract, an optical system includes a first lens unit, an aperture stop, and a second lens unit having a positive refractive power. In the optical system, the first lens unit includes at least one positive lens made of a material whose Abbe number (νdGP) and relative partial dispersion (θgFGP) satisfy a predetermined condition), and further Hatada supports a relationship between Abbe number νd and relative partial dispersion θ in fig.7, and the principle of correcting chromatic aberration in a retrofocus optical system in fig.8, see annotated image below, Hatada of fig.7 and fig.8 (Hatada, col 5 , lines 17-22, see fig.7, A point B indicates the relationship between the Abbe number νd and the relative partial dispersion θ.. FIG. 7 illustrates a relationship between the Abbe number νd and the relative partial dispersion θ. Referring to FIG. 7, a point A indicates the relationship between the Abbe number νd and the relative partial dispersion θ when “PBM2” of OHARA INC. is used. In the example illustrated in FIG. 7, the Abbe number νd of PBM2 is 36.26 while the relative partial dispersion θgF is 0.5828.).

    PNG
    media_image1.png
    849
    639
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Sashima with the specific relationship between Abbe number νd and relative partial dispersion θ as taught by Hatada to provide a useful, in correcting a secondary spectrum, to use a low-dispersion glass material whose dispersion lies above the reference line. More specifically, the greater the difference between the dispersion of a low-dispersion glass material and the reference material becomes, the more effectively various aberrations can be corrected (Hatada, col 5, lines 32-37).

Sashima in view of Hatada discloses the invention as described in above, further Sashima teaches an average value of partial dispersion ratios of two negative lenses between a g line and an F line is θgFn1 where the two negative lenses (Sashima, para 232,  data of table 11, lens L11, surface number 1, vd = 33.6 ; lens L17, surface number 11, vd = 32.2; so the average value of Abbe numbers of two negative lenses = 32.9; and see Hatada of fig.7, above image, an average value of partial dispersion ratios of two negative lenses between a g line and an F line is θgFn1 is capable of 0.6) are selected from the negative lenses having smaller Abbe numbers based on the d line among the negative lenses included in the first lens group,
Conditional Expression (19) is satisfied, which is represented by
0.01<θgFn1+0.00162×νdn1−0.64159<0.05  (0.01; see above description, θgFn1 is capable of 0.6, vdn1 is 32.2 or can be less; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872